                    Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 1 of 9 PageID #: 7420
                                       Defendants' Exhibit List with Plaintiff's Objections


Ex. No.       Bates No.                                    Description                  Plaintiff's Objections
                                         Equal Employment Opportunity
D- 30     FDC00000132-33                 Policy
                                         US Americans with Disabilities
D- 31     FDC00000119-21                 Act Policy
                                         US Family Medical Leave
D- 32     FDC00000122-24                 Policy
D- 33     FDC00000125-31                 US Leave of Absence Policy
                                         FD US Employee Handbook
D- 35                                    (Excerpts)
                                         First Data Policy on
D-   36   FDC00050184-91     5/19/2016   Restructuring Accounting
D-   40   SBB001345-55       2012        Form 1040 for 2012                             Objection. Rule 402
D-   41   SBB001356-63       2013        Form 1040 for 2013                             Objection. Rule 402
D-   42   SBB001364-73       2014        Form 1040 for 2014                             Objection. Rule 402
D-   43   SBB001585-1621     2017        Form 1040 for 2017                             Objection. Rule 402
                                         Form 1099-MISC from FD to
D- 44     FDC00052578        2014        Barger Group
D- 46     SBB000985          2017        Form 1099-MISC from Oasis
D- 59     SBB002135-40       2018        2018 Tax Documents
                                         Independent Contractor
D- 60     FDC00053015-25     4/4/2014    Agreement
                                         Executed Independent
D- 61     FDC00053142-48                 Contractor Agreement
                                         Stipulated Independent
D- 311                                   Contractor Agreement
          FDC00052579,
          52610-13, 52632,
          52614, 52594,                  Barger Group Invoices to FD
D- 62     52580              2/26/2014   for consulting
                                         Purchase Order from FD to
D- 63     GrantBarger0162-63 4/24/2014   Barger Group
                 Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 2 of 9 PageID #: 7421
                                    Defendants' Exhibit List with Plaintiff's Objections

                                      FD Offer Letter to SB from
D- 64   SBB000845-46, 864 6/12/2014   Plumeri
                                                                       Short,
D- 66   FDC00051365       9/2/2014    FW: Thanks                       Kathleen        Short, David
                                                                       Barnes,
D- 67   FDC00052822-25    10/14/2014 RE: Dan and Lamont                Katherine       Patel, Gita
                                     FW: Search - SVP Head of
                                     Sales Transformation - Resume
D- 68   FDC00052800-01    1/9/2015   of [Redacted]                     Barger, Steve Hoefer, Kim
                                     Status Report on Executive
                                     Search for FDC SVP Head of
D- 69   FDC00044639-40    3/12/2015 Sales Transformation
                                     RE: SVP Sales Transformation
D- 70   FDC00044830-31    3/19/2015 Search                             Barger, Steve   Hoefer, Kim
                                     GBS Talent Review slides &        Whalen,         Johnson,
D- 71   FDC00044912       11/23/2015 SVP Profiles - Hack               Karen           Rhonda
                                     re: jeff/dan discussion, jeff's   Whalen,         Johnson,
D- 73   FDC00044940       1/26/2016 reqs & lab org structure           Karen           Rhonda
        FDC00053177,                                                   Johnson,        Whalen,
D- 74   53149-50          1/28/2016   Repricing Page                   Rhonda          Karen
D- 75   FDC00052691-97    4/16/2016   Text Messages - SB and Hack
                                      Org Strategy - Pam & Steve       Whalen,         Johnson,
D- 77   FDC00044411       7/8/2016    Barger                           Karen           Rhonda
                                                                       Johnson,
D- 78   FDC00044599       7/12/2016   RE: Successor resumes            Rhonda          Hoefer, Kim
                                                                       Johnson,        Whalen,
D- 81   FDC00044388-89    7/21/2016   RE: Confidential: Training       Rhonda          Karen

D- 82   FDC00043731-32    7/21/2016   RE: Confidential: Training     Hack, Jeff        Charron, Dan
                                      Sourcing update: Head of Sales                   Johnson,
D- 83   FDC00043704       8/3/2016    Training                       Hack, Jeff        Rhonda
                                                                     Marino,
D- 84   FDC00043719-20    8/8/2016    RE: (No Subject)               Anthony           Hack, Jeff
                Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 3 of 9 PageID #: 7422
                                   Defendants' Exhibit List with Plaintiff's Objections

D- 85   FDC00051319      8/10/2016   FW: followup and emory      Patel, Gita    Patel, Gita
                                     RE: Senior Leader Heads Up:
                                     Org Announcement on Changes
D- 86   FDC00041349-50   8/11/2016   to SMB and GBS              Mantia, Nick   Barger, Steve
                                                                 Marino,        Johnson,
D- 88   FDC00043945      8/16/2016   Steve - Confidential        Anthony        Rhonda
                                                                 Marino,        Bisignano,
D- 89   FDC00044171      8/26/2016   RE: Steve B.                Anthony        Frank
                                                                                Marino,
D- 90   FDC00043773      8/27/2016   RE: story                    King, Josh    Anthony
                                                                  Cartellone;
                                     CONFIDENTIAL - Interview     Profeta;      Johnson,
D- 92   FDC00044418      8/31/2016   Request                      DiPietro      Rhonda
                                                                  Johnson,
D- 96   FDC00044529      9/15/2016   FW: Steve Update             Rhonda        Kelly, Julie

D- 98   FDC00007819      9/23/2016   are yiu tere                 Patel, Gita   Barger, Steve
                                                                  McCarthy,     Johnson,
D- 101 FDC00044501       9/28/2016 Steve Barger                   Barry         Rhonda
                                                                  Charron,
                                    FW: Top 150 List Based on     Dan; Hack,
D- 103 FDC00053151       10/1/2016 MC Feedback                    Jeff          Hack, Jeff
                                    RE: MJJ - MSS Entry           Johnson,
D- 104 FDC00007390-91    10/12/2016 Completed                     Rhonda        Barger, Steve
                                                                  Barger,
                                                                  Steve;
                                                                  Lessen,
                                                                  Paula;
                                    RE: FOR STEVE: FW: Sales Stamey,            Johnson,
D- 108 FDC00044785-88    10/18/2016 Transformation headcount plan Justin        Rhonda
                                                                  Johnson,
D- 109 FDC00007484       10/19/2016 RE: Confidential              Rhonda        Barger, Steve
                 Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 4 of 9 PageID #: 7423
                                    Defendants' Exhibit List with Plaintiff's Objections


D- 110 FDC00044750-51     10/24/2016 RE: Requisitions                Stutz, Ed     Barger, Steve
                                     RE: Release of HOLD Dates -
D- 111 FDC00007354        11/3/2016 December 7 & 8                   big group     Barger, Steve

D- 113 FDC00049057        11/8/2016   Appreciate your thoughts       STG group     Barger, Steve
                                      RE: A quick meeting or email                 Johnson,
D- 114 FDC00044665-66     11/8/2016   will do                        Barger, Steve Rhonda
                                      Text Messages - SB and
D- 115 SBB001028-30       11/8/2016   Marino
                                                                     Johnson,
D- 117 FDC00043693        11/16/2016 RE: Urgent - Barger             Rhonda        Hack, Jeff
                                     Urgent - Barger overview for    Whalen,       Johnson,
D- 118 FDC00045507        11/16/2016 Tony                            Karen         Rhonda
                                                                     Marino and    Benhardt,
D- 120 FDC00052711        11/17/2016 RE: OA Action                   HR Team       Kathi
D- 119 FDC00052712-16     11/17/2016 OA Action Document
                                     RE: Steve Barger - Leave        Whalen,       Johnson,
D- 122 FDC00045525        11/17/2016 Paperwork                       Karen         Rhonda
                                                                                   Marino,
D- 123 FDC00045488-96     11/18/2016 Leave of Absence Letter         Barger, Steve Anthony
                                                                                   Marino,
D- 124 SBB000081-82     11/18/2016 Leave of Absence Letter           Barger, Steve Anthony
D- 125 FDC00000386-87   11/21/2016 MetLife Authorization Form
                                   OA Responsibilities while on
D- 126 FDC00000368, 377 11/21/2016 leave
                                   RE: Accepted: On Behalf of                      Johnson,
D- 127 FDC00007363      11/21/2016 Jeff Hack                         Barger, Steve Rhonda
                                                                                   Ording,
D- 128 FDC00051658        11/21/2016 An Announcement                 team          Robin
                                                                     HR
                                                                     Solutions;    Johnson,
D- 132 FDC00044619-20     11/22/2016 E-mail & Good access            Voycheske Rhonda
               Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 5 of 9 PageID #: 7424
                                  Defendants' Exhibit List with Plaintiff's Objections

                                                                    Johnson,     Ording,
D- 134                  11/22/2016 RE: Mid Year Pay Correction      Rhonda       Robin
                                                                    Charron,
                                                                    Dan; Hack,   Marino,
D- 135 FDC00043728      11/22/2016 Steve Bargar bonus               Jeff         Anthony
                                                                    Bisignano,
                                                                    Frank;
                                                                    Charron;     Marino,
D- 136 FDC00043734      11/22/2016 Interim Sales Training Leader    Hack         Anthony
                                                                    Voycheske,   Johnson,
D- 138 FDC00044655-57   11/23/2016 Steve Barger forms               Jennifer     Rhonda
                                                                    Marino,
D- 141 FDC00044071      11/23/2016 RE: Barger Equity                Anthony      Roding, Scott
                                   RE: Updated RIF Impact           Friedman,    Benhardt,
D- 144 FDC00052276-78   11/30/2016 Summary                          Deborah      Kathi

                                   Head Global Sales Training and
D- 146 FDC00046849-50   11/30/2016 Transformation Job Description
                                                                Fitton-
                                   FW: OA RIF Impact Summary - Gordon,           Marino,
D- 147 FDC00052753      12/1/2016 11.30.16                      Fujiko           Anthony
                                   Form to complete & Q/A                        Johnson,
D- 148 FDC00044732      12/5/2016 response                      Barger, Steve    Rhonda
                                   FW: Leave of Absence Request
                                   Forms: Steve Barger, S09,
D- 149 FDC00044832      12/5/2016 Jennifer Voycheske            Barger, Steve    Patel, Gita
                                   Re: Leave of Absence Request
                                   Forms: Steve Barger, S09,    Johnson,
D- 151 SBB000829-30     12/5/2016 Jennifer Voycheske            Rhonda           Barger, Steve
                                   Certification of Health Care
D- 154 FDC00000365-66   12/14/2016 Provider
                  Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 6 of 9 PageID #: 7425
                                     Defendants' Exhibit List with Plaintiff's Objections

                                      FW: Forms Received: Barger,
                                      Steve-247809-S09-GA-Scott     Johnson,      Voycheske,
D- 156 FDC00044681-83      12/15/2016 Owen                          Rhonda        Jennifer

D- 157 SBB000085           12/15/2016 FMLA Approval Form - 12/15 Barger, Steve    FD LOA
                                      RE: Forms Received: Barger,
                                      Steve-247809-S09-GA-Scott      Voycheske,   Johnson,
D- 159 FDC00000414         12/15/2016 Owen                           Jennifer     Rhonda
                                                                     Johnson,     Voycheske,
D- 160 FDC00049123         12/16/2016 RE: Steve Barger - LOA         Rhonda       Jennifer
                                      Re: Action for Short Term      Johnson,
D- 163 FDC00007452-53      12/16/2016 Leave                          Rhonda       Barger, Steve
                                                                     Friedman,    Benhardt,
D- 164 FDC00053152-55      12/16/2016 RE: Updated Comp on RIF List Deborah        Kathi
                                      RE: Leave Approval -
                                      Continuous, Steve Barger, S09, Voycheske,   Luebbe,
D- 166 FDC00044931         12/19/2016 Jennifer Voycheske             Jennifer     Melinda

D- 169 FDC00049156         12/20/2016 FW: Steve Barger - LOA        Barger, Steve Patel, Gita
                                                                                  Voycheske,
D- 172 FDC00000389         12/21/2016 RE: Steve Barger              Steffen, Amy Jennifer
                                                                    Marino,
D- 177 FDC00043696-97   12/28/2016 RE: Training                     Anthony       Hack, Jeff
D- 180 SBB000323        12/31/2016 SB Compensation Summary
                                   Sales Transformation review -
                                   Internal Consulting MC
D- 181 FDC00051565-93 1/1/2017     Executive Summary
                                   Sales Transformation Review
                                   Fact Pack for Whalen, Ording,
D- 182 FDC00044994-5032 1/1/2017   Hadler
                                   RE: can you send me the list of Benhardt,      Friedman,
D- 183 FDC00047744      1/3/2017   the 141 names                   Kathi          Deborah
                Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 7 of 9 PageID #: 7426
                                   Defendants' Exhibit List with Plaintiff's Objections

                                    RE: Leave Extension Request - Johnson,       Voycheske,
D- 186 FDC00044454      1/5/2017    Steve Barger                  Rhonda         Jennifer

D- 188 FDC00000369      1/5/2017    FMLA Approval Form - 1/5       Barger, Steve FD LOA
D- 189 FDC00052294-97   1/5/2017    MetLife Chart
                                    Leave Approval - Continuous,
                                    Steve Barger, S09, Jennifer    Johnson,
D- 190 FDC00044804      1/5/2017    Voycheske                      Rhonda        LOAHELP
D- 191 FDC00052308-13   1/5/2017    MetLife Database Screenshot
                                    Re: Leave of Absence Pay       Voycheske,
D- 193 SBB000855-58     1/5/2017    Breakdown                      Jennifer      Barger, Steve
                                                                   Marino,       Bergquist,
D- 196 FDC00044036      1/5/2017    RE: RES: 10% Reduction         Anthony       Janelle

D- 201 MetLife0021      1/6/2017    MetLife STD Claim Approval     Barger, Steve MetLife
                                                                                 Marino,
D- 203 FDC00044095-96   1/6/2017    RE: Discuss 10%                HR Group      Anthony
                                                                   Johnson,
D- 207 FDC00047253-54   1/7/2017    FW: Draft list - Sat 4pm       Rhonda        Hack, Jeff
                                                                   Bisignano,    Marino,
D- 208 FDC00043749-50   1/7/2017    RE: Barger Analysis            Frank         Anthony
                                    FW: FDCSecureMail              Benhardt,     Whalen,
D- 213 FDC00044381-82   1/9/2017    REVISED Top 3000 Charron       Kathi         Karen

                                                                                 Charron,
                                    Hack List Monday 9:30am -                    Dan; Whalen,
D- 214 FDC00043730      1/9/2017    Nearly Final                   Hack, Jeff    Karen
D- 220 Emory0093        1/10/2016   Return to Work Authorization
                                                                                 Marino,
D- 231 FDC00051008-09   1/16/2017   FW: Barger Follow-Up           Barger, Steve Anthony
                                                                   Voycheske, Johnson,
D- 232 FDC00052298      1/17/2017   Barger                         Jennifer      Rhonda
                  Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 8 of 9 PageID #: 7427
                                     Defendants' Exhibit List with Plaintiff's Objections

                                                                       Johnson,     Benhardt,
D- 235 FDC00051634           1/17/2017   RE: Barger - confidential     Rhonda       Kathi

D- 237 FDC00049736           1/18/2017   RE: Howdy                     Barger, Steve Schmid, Rick

                                                                     Whalen,
                                                                     Karen;
                                                                     Marino,
                                                                     Anthony;
D- 243 FDC00047510           1/26/2017   RE: UPDATE - Sales Training Charron, Dan Race, Kevin
D- 248 SBB000964             2/6/2017    MetLife LTD Check #1
                                         MetLife LTD Check Copies #1
D- 249 SBB000978             2/6/2017    and #2
D- 250 FDC00047566-69        2/9/2017    OA Impact Analysis
       FDC00048217
D- 254 (native)              11/17/2016 RIF List Created 11/17/2016                                 Objection.
       FDC00048219
D- 255 (native)              11/17/2016 RIF List Created 11/17/2016                                 Objection.
       FDC00048231
D- 256 (native)              12/22/2016 RIF List Created 12/22/2016                                 Objection.
       FDC00048222
D- 257 (native)              1/19/2017   RIF List Created 1/19/2017                                 Objection.
D- 261 MetLife0034           3/9/2018    MetLife LTD Payment History
D- 267 MetLife0178-83        2/3/2017    MetLife LTD Claim Approval
                                         Pay Stubs Dated: 9/15/2016,
                                         9/30/2016, 10/14/2016,
                                         10/31/2016, 11/15/2016,
                                         11/30/2016, 12/15/2016,
       FDC00000056, 59,                  12/15/2016 (bonus),
       63, 67, 70, 73, 76,               12/30/2016, 1/31/2017,
D- 268 77, 80, 18, 24, 25                2/15/2017, 2/28/2017
       FDC00048216
D- 273 (native)              11/17/2016 Spreadsheets (redacted)                                     Objection.
               Case 1:17-cv-04869-FB-LB Document 121-2 Filed 09/09/19 Page 9 of 9 PageID #: 7428
                                  Defendants' Exhibit List with Plaintiff's Objections

                                 Picture of Barger, Marino, and
D- 283                  2016     Plumeri golfing
D- 307 FDC00053172               Welcome to FD Way Agenda
                                 Variable Incentive
D- 308 FDC00053173-76            Compensation Plan
                                 Text Messages Between S.
D- 309 FDC00050165-72            Barger and J. Plumeri
                                 Rule 1006 of D-309:
                                 Chronological Summary of
                                 Text Messages Between S.
                                 Barger and J. Plumeri (showing
                                 "Last Activity: Time"; "From";
D- 310                           "To"; and "Body" Columns)
